 



EXHIBIT 10.1
BIOMED REALTY TRUST, INC.
BIOMED REALTY, L.P.
2004 INCENTIVE AWARD PLAN
ARTICLE 1
PURPOSE
     The purpose of the BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004
Incentive Award Plan (the “Plan”) is to promote the success and enhance the
value of BioMed Realty Trust, Inc., a Maryland corporation (the “Company”), and
BioMed Realty, L.P., a Maryland limited partnership (the “Partnership”), by
linking the personal interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for performance to generate returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company and the
Partnership in their ability to motivate, attract, and retain the services of
members of the Board, Employees, and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s and the Partnership’s
operation is largely dependent.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
     Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
     2.1 “Administrator” means the Board or a committee of the Board as
described in Article 12.
     2.2 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Dividend Equivalents award, a Stock Payment award, a Restricted
Stock Unit award, an Other Stock-Based Award, a Performance Bonus Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.
     2.3 “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Change in Control” means and includes each of the following:
          (a) the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a) (9), 13(d), and 14(d) of
the Exchange Act and the rules thereunder) of “beneficial ownership” (as
determined pursuant to Rule 13d-3 under the Exchange Act) of securities entitled
to vote generally in the election of directors (“voting securities”) of the

 



--------------------------------------------------------------------------------



 



Company that represent 20% or more of the combined voting power of the Company’s
then outstanding voting securities, other than
               (i) an acquisition by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
               (ii) an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
               (iii) an acquisition of voting securities pursuant to a
transaction described in subsection (c) below that would not be a Change in
Control under subsection (c);
          Notwithstanding the foregoing, neither of the following events shall
constitute an “acquisition” by any person or group for purposes of this
subsection (a): (1) a change in the voting power of the Company’s voting
securities based on the relative trading values of the Company’s then
outstanding securities as determined pursuant to the Company’s Articles of
Incorporation, or (2) an acquisition of the Company’s securities by the Company
which causes the Company’s voting securities beneficially owned by a person or
group to represent 20% or more of the combined voting power of the Company’s
then outstanding voting securities;
          (b) individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose appointment, election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;
          (c) the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of a merger, consolidation, reorganization, or business combination, a sale or
other disposition of all or substantially all of the Company’s assets, or the
acquisition of assets or stock of another entity, in each case, other than a
transaction
               (i) which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the

2



--------------------------------------------------------------------------------



 



combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and
               (ii) after which more than 50% of the members of the board of
directors of the Successor Entity are members of the Incumbent Board at the time
of the Board’s approval of the agreement providing for the transaction or other
action of the Board approving the transaction, and
               (iii) after which no person or group beneficially owns voting
securities representing 20% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this paragraph (iii) as beneficially owning 20% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
          (d) the Company’s stockholders approve a liquidation or dissolution of
the Company.
     For purposes of subsection (a) above, the calculation of voting power shall
be made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.
     The Administrator shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.7 “Committee” means the committee of the Board described in Article 12.
     2.8 “Company Consultant” means any consultant or adviser if:
          (a) The consultant or adviser renders bona fide services to the
Company or any Company Subsidiary;
          (b) The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
          (c) The consultant or adviser is a natural person who has contracted
directly with the Company or any Company Subsidiary to render such services.
     2.9 “Company Employee” means any employee (as defined in accordance with
Section 3401(c) of the Code) of the Company or any entity which is then a
Company Subsidiary.

3



--------------------------------------------------------------------------------



 



     2.10 “Company Subsidiary” means (i) any “subsidiary corporation” of the
Company as defined in Section 424(f) of the Code and any applicable regulations
promulgated thereunder, (ii) any other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company, or (iii) any partnership or limited liability company
of which 50% or more of the capital and profits interest is owned, directly or
indirectly, by the Company or by one or more Company Subsidiaries or by the
Company and one or more Company Subsidiaries; provided, however, that “Company
Subsidiary” shall not include the Partnership or any Partnership Subsidiary.
     2.11 “Consultant” means any Company Consultant or any Partnership
Consultant.
     2.12 “Covered Employee” means an Employee who is, or is likely to become, a
“covered employee” within the meaning of Section 162(m) (3) of the Code.
     2.13 “Disability” means a permanent and total disability within the meaning
of Section 22(e)(3) of the Code, as it may be amended from time to time.
     2.14 “Dividend Equivalents” means a right granted to a Participant pursuant
to Article 8 to receive the equivalent value (in cash or Stock) of dividends
paid on Stock.
     2.15 “Effective Date” shall have the meaning set forth in Section 13.1.
     2.16 “Eligible Individual” means any person who is a member of the Board, a
Consultant or an Employee, as determined by the Administrator.
     2.17 “Employee” means any Company Employee or Partnership Employee.
     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     2.19 “Fair Market Value” means, as of any date, the value of Stock
determined as follows:
          (a) If the Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the date of determination (or the last trading
date prior to the date of determination if the Stock does not trade on the date
of determination), as reported in The Wall Street Journal or such other source
as the Administrator deems reliable;
          (b) If the Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Stock on the date of determination (or
the last trading date prior to the date of determination if the Stock does not
trade on the date of determination) as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

4



--------------------------------------------------------------------------------



 



          (c) In the absence of an established market for the Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
     2.20 “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
     2.21 “Independent Director” means a member of the Board who is not a
Company Employee or a Partnership Employee.
     2.22 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b) (3) of the Exchange Act, or
any successor definition adopted by the Board.
     2.23 “Non-Qualified Stock Option” means an Option that is not intended to
be an Incentive Stock Option.
     2.24 “Option” means a right granted to a Participant pursuant to Article 5
of the Plan to purchase a specified number of shares of Stock at a specified
price during specified time periods. An Option may be either an Incentive Stock
Option or a Non-Qualified Stock Option.
     2.25 “Other Stock-Based Award” means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.4 of the Plan or denominated in
other equity interests, including, without limitation, equity interests of the
Partnership, such as partnership profits interests, that are convertible or
exchangeable into Stock.
     2.26 “Participant” means any Eligible Individual who, as a member of the
Board, a Consultant or an Employee, has been granted an Award pursuant to the
Plan.
     2.27 “Partnership Agreement” means the Agreement of Limited Partnership of
BioMed Realty, L.P., dated as of April 30, 2004, as the same may be amended,
modified or restated from time to time.
     2.28 “Partnership Consultant” means any consultant or adviser if:
          (a) The consultant or adviser renders bona fide services to the
Partnership or any Partnership Subsidiary;
          (b) The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
          (c) The consultant or adviser is a natural person who has contracted
directly with the Partnership or any Partnership Subsidiary to render such
services.
     2.29 “Partnership Employee” means any employee (as defined in accordance
with Section 3401(c) of the Code) of the Partnership or any entity which is then
a Partnership Subsidiary.

5



--------------------------------------------------------------------------------



 



     2.30 “Partnership Subsidiary” means (i) any entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Partnership, or (ii) any partnership or limited liability
company of which 50% or more of the capital and profits interest is owned,
directly or indirectly, by the Partnership or by one or more Partnership
Subsidiaries or by the Partnership and one or more Partnership Subsidiaries.
     2.31 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9.
     2.32 “Performance Bonus Award” has the meaning set forth in Section 8.5.
     2.33 “Performance Criteria” means the criteria that the Administrator
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), sales or revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), return on net assets, return on stockholders’ equity,
return on sales, gross or net profit margin, working capital, earnings per
share, price per share of Stock, and funds from operations, in each case as
determined according to U.S. generally accepted accounting principles or in
accordance with standards established by the Board of Governors of the National
Association of Real Estate Investment Trusts in its March 1995 White Paper (as
amended in November 1999 and April 2002, and as further amended from time to
time), any of which may be measured either in absolute terms or as compared to
any incremental increase or as compared to results of a peer group. The
Administrator shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.
     2.34 “Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period based
upon the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division or other operational unit. The Administrator, in its discretion, may,
within the time prescribed by Section 162(m) of the Code, adjust or modify the
calculation of Performance Goals for such Performance Period in order to prevent
the dilution or enlargement of the rights of Participants (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
     2.35 “Performance Period” means the one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.

6



--------------------------------------------------------------------------------



 



     2.36 “Plan” means this BioMed Realty Trust, Inc. and BioMed Realty, L.P.
2004 Incentive Award Plan, as it may be amended from time to time.
     2.37 “Public Trading Date” means the first date upon which Stock is listed
(or approved for listing) upon notice of issuance on any securities exchange or
designated (or approved for designation) upon notice of issuance as a national
market security on an interdealer quotation system.
     2.38 “Qualified Performance-Based Compensation” means any compensation that
is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m) (4) (C) of the Code.
     2.39 “REIT” means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
     2.40 “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
     2.41 “Restricted Stock Unit” means an Award granted pursuant to
Section 8.3.
     2.42 “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
     2.43 “Stock” means the common stock of the Company, par value $0.01 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.
     2.44 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value of such number of shares of Stock on the date the SAR was
granted as set forth in the applicable Award Agreement.
     2.45 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.2.
     2.46 “Subsidiary” means any Company Subsidiary or Partnership Subsidiary.
ARTICLE 3
SHARES SUBJECT TO THE PLAN
     3.1 Number of Shares.
          (a) Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be 2,500,000 shares.

7



--------------------------------------------------------------------------------



 



          (b) To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Stock subject to the Award shall again be available for
the grant of an Award pursuant to the Plan. Additionally, any shares of Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall again be available for the grant of an
Award pursuant to the Plan. To the extent permitted by applicable law or any
exchange rule, shares of Stock issued in assumption of, or in substitution for,
any outstanding awards of any entity acquired in any form of combination by the
Company, the Partnership or any Subsidiary shall not be counted against shares
of Stock available for grant pursuant to this Plan. Notwithstanding the
foregoing, Other Stock-Based Awards covering units in the Partnership shall
reduce the maximum aggregate number of shares of Stock that may be issued under
this Plan, or to any one Participant pursuant to Section 3.3, on a one-for-one
basis, i.e., each such unit shall be treated as an award of Stock.
     3.2 Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock or Stock
purchased on the open market.
     3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during a rolling three-year period (measured
retrospectively from the date of any grant) shall be 1,500,000; provided,
however, that the foregoing limitation shall not apply prior to the Public
Trading Date and, following the Public Trading Date, the foregoing limitation
shall not apply until the earliest of: (a) the first material modification of
the Plan (including any increase in the number of shares reserved for issuance
under the Plan in accordance with Section 3.1); (b) the issuance of all of the
shares of Stock reserved for issuance under the Plan; (c) the expiration of the
Plan; (d) the first meeting of stockholders at which members of the Board are to
be elected that occurs after the close of the third calendar year following the
calendar year in which occurred the first registration of an equity security of
the Company under Section 12 of the Exchange Act; or (e) such other date
required by Section 162(m) of the Code and the rules and regulations promulgated
thereunder.
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
     4.1 Eligibility. Persons eligible to participate in this Plan include
Employees, Consultants and all members of the Board, as determined by the
Administrator.
     4.2 Participation. Subject to the provisions of the Plan, the Administrator
may, from time to time, select from among all Eligible Individuals those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award pursuant to this Plan.
ARTICLE 5
STOCK OPTIONS

8



--------------------------------------------------------------------------------



 



     5.1 General. The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
          (a) Exercise Price. The exercise price per share of Stock subject to
an Option shall be determined by the Administrator and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than par value.
          (b) Time and Conditions of Exercise. The Administrator shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years. The Administrator shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised.
          (c) Payment. The Administrator shall determine the methods, terms and
conditions by which the exercise price of an Option may be paid, and the form
and manner of payment, including, without limitation, payment in the form of
cash, promissory note bearing interest at no less than such rate as shall then
preclude the imputation of interest under the Code, shares of Stock, or other
property acceptable to the Administrator and payment through the delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price; provided
that payment of such proceeds is then made to the Company upon settlement of
such sale), and the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants. Notwithstanding any other provision of
the Plan to the contrary, (i) no Participant who is a member of the Board or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to pay the exercise price of an Option in any
method which would violate Section 13(k) of the Exchange Act, and (ii) in no
event shall the Administrator permit a Participant to pay the exercise price of
an Option with any promissory note that is inconsistent with the Company’s
qualification as a REIT.
          (d) Evidence of Grant. All Options shall be evidenced by a written
Award Agreement between the Company and the Participant. The Award Agreement
shall include such additional provisions as may be specified by the
Administrator.
     5.2 Incentive Stock Options. Incentive Stock Options may be granted only to
employees (as defined in accordance with Section 3401(c) of the Code) of the
Company or a Company Subsidiary which constitutes a “subsidiary corporation” of
the Company within Section 424(f) of the Code and any applicable regulations
promulgated thereunder, and the terms of any Incentive Stock Options granted
pursuant to the Plan must comply with the following additional provisions of
this Section 5.2:
          (a) Exercise Price. Subject to Section 5.2(d) below, the exercise
price per share of Stock subject to an Incentive Stock Option shall be set by
the Administrator; provided that the exercise price per share for any Incentive
Stock Option shall not be less than 100% of the Fair Market Value on the date of
grant.

9



--------------------------------------------------------------------------------



 



          (b) Expiration of Option. Subject to Section 5.2(d), an Incentive
Stock Option may not be exercised to any extent by anyone after the first to
occur of the following events; provided, however, that the Administrator may,
prior to the expiration of the Incentive Stock Option under the circumstances
described in paragraphs (ii), (iii) or (iv) below, provide in writing that the
Option will expire on a later date, but if the expiration date of an Incentive
Stock Option is so extended, it will automatically become a Non-Qualified Stock
Option:
               (i) Ten years from the date it is granted, unless an earlier time
is set in the Award Agreement.
               (ii) Three months after termination of the Participant’s
employment for any reason other than the Participant’s Disability or death.
               (iii) One year after the termination of the Participant’s
employment on account of Disability or death.
               (iv) One year after the Participant’s death if the Participant
dies while employed or during the three-month period described in paragraph
(ii) or during the one-year period described in paragraph (iii) and before the
Option otherwise expires.
               Upon the Participant’s Disability or death, any Incentive Stock
Options exercisable at the Participant’s Disability or death may be exercised by
the Participant’s legal representative or representatives, by the person or
persons entitled to do so pursuant to the Participant’s last will and testament,
or, if the Participant fails to make testamentary disposition of such Incentive
Stock Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.
          (c) Individual Dollar Limitation. The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000.00 or such other limitation as
imposed by Section 422(d) of the Code, or any successor provision. To the extent
that Incentive Stock Options are first exercisable by a Participant in excess of
such limitation, the excess shall be considered Non-Qualified Stock Options.
          (d) Ten Percent Owners. An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
          (e) Transfer Restriction. An Incentive Stock Option shall not be
transferable by the Participant other than by will or by the laws of descent or
distribution.
          (f) Expiration of Incentive Stock Options. No Award of an Incentive
Stock Option may be made pursuant to this Plan after the Expiration Date.

10



--------------------------------------------------------------------------------



 



          (g) Right to Exercise. During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.
     5.3 Substitution of Stock Appreciation Rights. The Administrator may
provide in the Award Agreement evidencing the grant of an Option that the
Administrator, in its sole discretion, shall have to right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option, subject to the provisions of Section 7.3 hereof; provided that such
Stock Appreciation Right shall be exercisable for the same number of shares of
Stock for which such substituted Option would have been exercisable.
     5.4 Paperless Exercise. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
exercise of Options, such as a system using an internet website or interactive
voice response, then the paperless exercise of Options by a Participant may be
permitted through the use of such an automated system.
     5.5 Transfer of Shares to a Company Employee, Consultant or Independent
Director. As soon as practicable after receipt by the Company, pursuant to
Section 5.1(c), of payment for the shares with respect to which an Option (which
in the case of a Company Employee, Company Consultant or Independent Director
was issued to and is held by such Participant in such capacity), or portion
thereof, is exercised by a Participant who is a Company Employee, Independent
Director or Company Consultant, then, with respect to each such exercise, the
Company shall transfer to the Participant the number of shares equal to
          (a) The amount of the payment made by the Participant to the Company
pursuant to Section 5.1(c), divided by
          (b) The price per share of the shares subject to the Option as
determined pursuant to Section 5.1(a).
     5.6 Transfer of Shares to a Partnership Employee or Partnership Consultant.
As soon as practicable after receipt by the Company, pursuant to Section 5.1(c),
of payment for the shares with respect to which an Option (which was issued to
and is held by a Partnership Employee or Partnership Consultant in such
capacity), or portion thereof, is exercised by a Participant who is a
Partnership Employee or Partnership Consultant, then, with respect to each such
exercise:
          (a) the Company shall transfer to the Participant the number of shares
equal to (i) the amount of the payment made by the Participant to the Company
pursuant to Section 5.1(c) divided by (ii) the Fair Market Value of a share of
Stock at the time of exercise (the “Partnership Holder Purchased Shares”);
          (b) the Company shall sell to the Partnership the number of shares
(the “Partnership Purchased Shares”) equal to the excess of (i) the amount
obtained by dividing (A) the amount of the payment made by the Participant to
the Company pursuant to Section 5.1(c) by (B) the price per share of the shares
subject to the Option as determined pursuant to Section 5.1(a), over (ii) the
Partnership Holder Purchased Shares. The price to be paid by the Partnership to
the Company for the Partnership Purchased Shares (the “Partnership Purchase
Price”) shall be an amount equal to the product of (x) the number of Partnership
Purchased Shares multiplied by (y) the Fair Market Value of a share of Stock at
the time of the exercise; and

11



--------------------------------------------------------------------------------



 



          (c) as soon as practicable after receipt of the Partnership Purchased
Shares by the Partnership, the Partnership shall transfer such shares to the
Participant at no additional cost, as additional compensation.
     5.7 Transfer of Payment to the Partnership. As soon as practicable after
receipt by the Company of the amounts described in Sections 5.1(c), 5.5 and 5.6,
the Company shall contribute to the Partnership an amount of cash equal to such
payments and the Partnership shall issue an additional interest in the
Partnership on the terms set forth in the Partnership Agreement.
ARTICLE 6
RESTRICTED STOCK AWARDS
     6.1 Grant of Restricted Stock. The Administrator is authorized to make
Awards of Restricted Stock to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. All Awards of Restricted Stock shall be
evidenced by a written Restricted Stock Award Agreement. Subject to Section 6.6
below, the Administrator shall determine the mechanism for the transfer of the
Restricted Stock and payment therefor in the case of Awards to Partnership
Employees or Partnership Consultants, and any forfeiture or repurchase of such
Restricted Stock pursuant to Section 6.3.
     6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances or installments or otherwise as the Administrator determines
at the time of the grant of the Award or thereafter. Alternatively, these
restrictions may lapse pursuant to the satisfaction of one or more Performance
Goals or other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Award or thereafter, in each case on
a specified date or dates or over any period or periods determined by the
Administrator.
     6.3 Repurchase or Forfeiture. Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
or subject to repurchase by the Company under such terms as the Administrator
shall determine; provided, however, that the Administrator may (a) provide in
any Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
     6.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
If certificates representing shares of Restricted Stock are registered in the
name of the Participant, certificates must bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to

12



--------------------------------------------------------------------------------



 



such Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
     6.5 Automatic Grants to Independent Directors. During the term of the Plan,
a person who is an Independent Director as of the Public Trading Date
automatically shall be granted (i) 2,000 shares of Restricted Stock (subject to
adjustment as provided in Article 11) on the Public Trading Date and (ii) 2,000
shares of Restricted Stock (subject to adjustment as provided in Article 11) on
the date of each annual meeting of the Company’s stockholders after the Public
Trading Date. During the term of the Plan, a person who is initially elected to
the Board following the Public Trading Date and who is an Independent Director
at the time of such initial election automatically shall be granted (y) 2,000
shares of Restricted Stock (subject to adjustment as provided in Article 11) on
the date of such initial election and (z) 2,000 shares of Restricted Stock
(subject to adjustment as provided in Article 11) on the date of each annual
meeting of the Company’s stockholders after the date of such election (other
than the annual meeting at which the Independent Director receives an award of
Restricted Stock pursuant to clause (y) above). The purchase price per share of
any awards of Restricted Stock pursuant to this Section 6.5 shall be the par
value per share of the Stock. Awards of Restricted Stock pursuant to this
Section 6.5 shall be subject to a repurchase restriction in favor of the Company
in the event of an Independent Director’s termination of service as a Director
for any reason. Such repurchase restriction shall lapse on the first anniversary
of the date of issuance of such Restricted Stock, subject to an Independent
Director’s continued service as a Director on such date.
     6.6 Restricted Stock Issued to a Partnership Employee or Partnership
Consultant.
          (a) In connection with the issuance of shares of Restricted Stock to
any Partnership Employee or Partnership Consultant, the Partnership Employee or
Partnership Consultant shall pay the purchase price for the shares of Restricted
Stock to the Company in exchange for the issuance of the shares of Restricted
Stock.
          (b) As soon as practicable after the receipt by the Company, pursuant
to Section 6.6(a), of payment for the shares of Restricted Stock issued to a
Partnership Employee or Partnership Consultant, the Company shall transfer such
purchase price to the Partnership. For tax purposes, such purchase price shall
be treated as paid to the Partnership as the employer of the Partnership
Employee or Partnership Consultant (i.e., not a capital contribution).
          (c) Prior to the time that the Restricted Stock issued to a
Partnership Employee or Partnership Consultant vests, the Company shall make
dividend and other payments to the Partnership Employee or Partnership
Consultant in respect of the Restricted Stock, provided that the Partnership
shall reimburse the Company for such amounts and deduct such amounts as
compensation. In order to effectuate this, in addition to the Partnership’s
distributions to the Company with respect to the Partnership units held by the
Company, the Partnership shall make an additional payment to the Company in the
amount of this reimbursement, which shall not be treated as a partnership
distribution. The Company shall not issue a Form 1099 to the Partnership
Employee or Partnership Consultant for these payments.

13



--------------------------------------------------------------------------------



 



          (d) If and when the Restricted Stock issued to a Partnership Employee
or Partnership Consultant vests, the Partnership shall issue Partnership units
to the Company on the terms set forth in the Partnership Agreement, and
distributions on such units shall be used by the Company to make future dividend
payments on the vested shares of Restricted Stock to the Partnership Employee or
Partnership Consultant.
          (e) If the Restricted Stock issued to a Partnership Employee or
Partnership Consultant is forfeited or repurchased pursuant to Section 6.3, the
shares of Restricted Stock shall be returned to the Company and, if applicable,
the Partnership shall return the purchase price, if any, of the Restricted Stock
to the Partnership Employee or Partnership Consultant.
ARTICLE 7
STOCK APPRECIATION RIGHTS
     7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Individual selected by the Administrator. A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Administrator
shall impose and shall be evidenced by an Award Agreement (including, without
limitation, in the case of Awards to Partnership Employees or Partnership
Consultants, the mechanism for the transfer of rights under such Awards).
     7.2 Coupled Stock Appreciation Rights.
          (a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
          (b) A CSAR may be granted to an Eligible Individual for no more than
the number of shares subject to the simultaneously or previously granted Option
to which it is coupled.
          (c) A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company the
unexercised portion of the Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying (i) the amount (if any) by which
the Fair Market Value of a share of Stock on the date of exercise of the CSAR
exceeds the per share exercise price of the Option to which the CSAR relates, by
(ii) the number of shares of Stock with respect to which the CSAR shall have
been exercised, subject to any limitations the Administrator may impose.
     7.3 Independent Stock Appreciation Rights.
          (a) An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Administrator. An ISAR
shall be exercisable in such installments as the Administrator may determine. An
ISAR shall cover such number of shares of

14



--------------------------------------------------------------------------------



 



Stock as the Administrator may determine. The exercise price per share of Stock
subject to each ISAR shall be set by the Administrator.
          (b) An ISAR shall entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying (i) the amount (if
any) by which the Fair Market Value of a share of Stock on the date of exercise
of the ISAR exceeds the exercise price per share of the ISAR, by (ii) the number
of shares of Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administrator may impose.
     7.4 Payment and Limitations on Exercise. Payment of the amounts determined
under Sections 7.2(c) and 7.3(b) above shall be in cash, in Stock (based on its
Fair Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Administrator.
ARTICLE 8
OTHER TYPES OF AWARDS
     8.1 Dividend Equivalents.
          (a) Any Eligible Individual selected by the Administrator may be
granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Administrator. Such
Dividend Equivalents shall be converted to cash or additional shares of Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator. The Administrator shall specify the mechanism
for the transfer of the Stock pursuant to a Dividend Equivalent Award in the
case of Awards to Partnership Employees or Partnership Consultants.
          (b) Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.
     8.2 Stock Payments. Any Eligible Individual selected by the Administrator
may receive Stock Payments in the manner determined from time to time by the
Administrator; provided, that unless otherwise determined by the Administrator
such Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant. The number of shares shall
be determined by the Administrator and may be based upon the Performance Goals
or other specific performance goals determined appropriate by the Administrator,
determined on the date such Stock Payment is made or on any date thereafter, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. The Administrator shall specify the mechanism for the
transfer of the Stock pursuant to a Stock Payment Award and payment therefor, if
applicable, in the case of Awards to Partnership Employees or Partnership
Consultants.

15



--------------------------------------------------------------------------------



 



     8.3 Restricted Stock Units. The Administrator is authorized to make Awards
of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of grant, the Administrator shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. Alternatively, Restricted Stock Units may become fully vested
and nonforfeitable pursuant to the satisfaction of one or more Performance Goals
or other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Restricted Stock Units or
thereafter, in each case on a specified date or dates or over any period or
periods determined by the Administrator. At the time of grant, the Administrator
shall specify the maturity date applicable to each grant of Restricted Stock
Units which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the grantee. On the maturity date, the
Company shall transfer to the Participant one unrestricted, fully transferable
share of Stock for each Restricted Stock Unit scheduled to be paid out on such
date and not previously forfeited. The Administrator shall specify the purchase
price, if any, to be paid by the Participant to the Company for such shares of
Stock pursuant to Restricted Stock Unit Awards and the mechanism for the
transfer of the Stock and payment therefor in the case of Awards to Partnership
Employees or Partnership Consultants.
     8.4 Other Stock-Based Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Awards that provide such Eligible
Individual with shares of Stock or other equity interests or the right to
purchase shares of Stock or other equity interests or that have a value derived
from the value of, or an exercise or conversion privilege at a price related to,
or that are otherwise payable in shares of Stock or other equity interests and
which may be linked to any one or more of the Performance Goals or other
specific performance goals determined appropriate by the Administrator, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. The Administrator shall specify the mechanism for the
transfer of the Stock or other equity interests pursuant to Other Stock-Based
Awards and payment therefor in the case of Awards to Partnership Employees or
Partnership Consultants.
     8.5 Performance Bonus Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Performance-Based Awards in the form of
a cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Any such Performance
Bonus Award paid to a Covered Employee shall be based upon objectively
determinable bonus formulas established in accordance with Article 9. The
maximum amount of any Performance Bonus Award payable to a Covered Employee with
respect to any fiscal year of the Company shall not exceed $1,500,000.
     8.6 Term. Except as otherwise provided herein, the term of any Award of
Dividend Equivalents, Stock Payments, Restricted Stock Units, Other Stock-Based
Awards or Performance Bonus Awards shall be set by the Administrator in its
discretion.
     8.7 Exercise or Purchase Price. The Administrator may establish the
exercise or purchase price, if any, of any Award of Stock Payments, Restricted
Stock Units or Other Stock-

16



--------------------------------------------------------------------------------



 



Based Award; provided, however, that such price shall not be less than the par
value of a share of Stock on the date of grant, unless otherwise permitted by
applicable state law.
     8.8 Form of Payment. Payments with respect to any Awards granted under
Sections 8.1, 8.2, 8.3 or 8.4 shall be made in cash, in Stock or a combination
of both, as determined by the Administrator.
     8.9 Award Agreement. All Awards under this Article 8 shall be subject to
such additional terms and conditions as determined by the Administrator and
shall be evidenced by a written Award Agreement.
ARTICLE 9
PERFORMANCE-BASED AWARDS
     9.1 Purpose. The purpose of this Article 9 is to provide the Administrator
the ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 as Qualified Performance-Based Compensation. If the
Administrator, in its discretion, decides to grant a Performance-Based Award to
a Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8; provided, however, that the
Administrator may in its discretion grant Awards to Covered Employees that are
based on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
     9.2 Applicability. This Article 9 shall apply only to those Covered
Employees selected by the Administrator to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
     9.3 Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m) (4) (C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Administrator shall, in writing, (a) designate one or more
Covered Employees, (b) select the Performance Criteria applicable to the
Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(d) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Administrator shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the

17



--------------------------------------------------------------------------------



 



Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Administrator may deem relevant to the assessment of
individual or corporate performance for the Performance Period.
     9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company, the
Partnership or a Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
     9.5 Additional Limitations. Notwithstanding any other provision of the
Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m) (4) (C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.
ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS
     10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan
may, in the discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
     10.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
     10.3 Limits on Transfer. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company, the Partnership or a Subsidiary, or shall be subject to any
lien, obligation, or liability of such Participant to any other party other than
the Company, the Partnership or a Subsidiary. Except as otherwise provided by
the Administrator, no Award shall be assigned, transferred, or otherwise
disposed of by a Participant other than by will or the laws of descent and
distribution. The Administrator by express provision in the Award or an
amendment thereto may permit an Award (other than an Incentive Stock Option) to
be transferred to, exercised by and paid to certain persons or entities related
to the Participant, including but not limited to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to

18



--------------------------------------------------------------------------------



 



such other persons or entities as may be expressly approved by the
Administrator, pursuant to such conditions and procedures as the Administrator
may establish. Any permitted transfer shall be subject to the condition that the
Administrator receive evidence satisfactory to it that the transfer is being
made for estate and/or tax planning purposes (or to a “blind trust” in
connection with the Participant’s termination of employment or service with the
Company, the Partnership or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issue of securities.
     10.4 Beneficiaries. Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator.
     10.5 Stock Certificates. Notwithstanding anything herein to the contrary,
the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign jurisdiction, securities or other
laws, rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that a Participant make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Administrator shall have the right to require
any Participant to comply with any timing or other restrictions with respect to
the settlement or exercise of any Award, including a window-period limitation,
as may be imposed in the discretion of the Administrator.
ARTICLE 11
CHANGES IN CAPITAL STRUCTURE
     11.1 Adjustments.

19



--------------------------------------------------------------------------------



 



          (a) In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization,
distribution of Company assets to stockholders (other than normal cash
dividends), or any other corporate event affecting the Stock or other equity
interests or the price of the Stock or other equity interests, the Administrator
shall make such proportionate adjustments, if any, as the Administrator in its
discretion may deem appropriate to reflect such change with respect to (i) the
aggregate number and type of shares or units that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1,
3.3 and 6.5); (ii) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (iii) the grant or exercise price per share or other
unit for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.
          (b) In the event of any transaction or event described in
Section 11.1(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate (including without limitation any Change in Control),
or of changes in applicable laws, regulations or accounting principles, and
whenever the Administrator determines that such action is appropriate in order
to prevent the dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles, the Administrator, in its sole
discretion and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions:
               (i) To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 11.1(b) the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion;
               (ii) To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
               (iii) To make adjustments in the number and type of shares of
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;

20



--------------------------------------------------------------------------------



 



               (iv) To provide that such Award shall be exercisable or payable
or fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
               (v) To provide that the Award cannot vest, be exercised or become
payable after such event.
     11.2 Acceleration Upon a Change in Control. Notwithstanding Section 11.1,
and except as may otherwise be provided in any applicable Award Agreement, if a
Change in Control occurs and a Participant’s Awards are not continued,
converted, assumed, or replaced by (a) the Company or a parent or Subsidiary of
the Company, or (b) a successor or a parent or subsidiary of such successor,
such Awards shall become fully exercisable and all forfeiture restrictions on
such Awards shall lapse. Upon, or in anticipation of, a Change in Control, the
Administrator may cause any and all Awards outstanding hereunder to terminate at
a specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time as the Administrator, in its sole and absolute
discretion, shall determine.
     11.3 No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the
Administrator under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.
ARTICLE 12
ADMINISTRATION
     12.1 Administrator. Unless and until the Board delegates administration of
the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such purposes the term “Administrator” as used in this
Plan shall be deemed to refer to the Board. From and after the Public Trading
Date, the “Administrator” of the Plan shall be the Compensation Committee of the
Board (or another committee or a subcommittee of the Board to which the Board
delegates administration of the Plan (such committee, the “Committee”), which
Committee shall consist solely of two or more members of the Board each of whom
is both an “outside director,” within the meaning of Section 162(m) of the Code,
and a Non-Employee Director. Notwithstanding the foregoing: (a) the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Independent
Directors and for purposes of such Awards the term “Administrator” as used in
this Plan shall be deemed to refer to the Board and (b) the Committee may
delegate its authority hereunder to the extent permitted by Section 12.5.
Appointment of Committee members shall be effective upon acceptance of
appointment. The Board may abolish the Committee at any time and revest in the
Board the administration of the Plan. Committee members may resign at any

21



--------------------------------------------------------------------------------



 



time by delivering written notice to the Board. Vacancies in the Committee may
only be filled by the Board.
     12.2 Action by the Administrator. A majority of the Administrator shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and, subject to applicable law, acts
approved in writing by a majority of the Administrator in lieu of a meeting,
shall be deemed the acts of the Administrator. Each member of the Administrator
is entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan.
     12.3 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:
          (a) Designate Participants to receive Awards;
          (b) Determine the type or types of Awards to be granted to each
Participant;
          (c) Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
          (d) Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Administrator in its sole discretion determines;
provided, however, that the Administrator shall not have the authority to
accelerate the vesting or waive the forfeiture of any Performance-Based Awards;
          (e) Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
          (f) Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
          (g) Decide all other matters that must be determined in connection
with an Award;
          (h) Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
          (i) Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and

22



--------------------------------------------------------------------------------



 



          (j) Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan.
     12.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
     12.5 Delegation of Authority. To the extent permitted by applicable law,
the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.5 shall serve in such capacity at the
pleasure of the Committee.
ARTICLE 13
EFFECTIVE AND EXPIRATION DATE
     13.1 Effective Date. The Plan is effective as of August 3, 2004 (the
“Effective Date”).
     13.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan on or after, August 2, 2014 (the “Expiration Date”). Any
Awards that are outstanding on the Expiration Date shall remain in force
according to the terms of the Plan and the applicable Award Agreement. Each
Award Agreement shall provide that it will expire on the tenth anniversary of
the date of grant of the Award to which it relates.
ARTICLE 14
AMENDMENT, MODIFICATION, AND TERMINATION
     14.1 Amendment, Modification, And Termination. The Board or the Committee
may terminate, amend or modify the Plan; provided, however, that (a) to the
extent necessary to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval is required for any amendment to the Plan that increases the number of
shares available under the Plan (other than any adjustment as provided by
Article 11). Notwithstanding any provision in this Plan to the contrary, absent
approval of the stockholders of the Company, no Option may be amended to reduce
the per share exercise price of the shares subject to such Option below the per
share exercise price as of the date the Option is granted and, except as
permitted by Article 11, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
share exercise price.

23



--------------------------------------------------------------------------------



 



     14.2 Awards Previously Granted. No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Award previously
granted pursuant to the Plan without the prior written consent of the
Participant.
ARTICLE 15
GENERAL PROVISIONS
     15.1 No Rights to Awards. No Participant, employee, or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Administrator is obligated to treat Participants, employees, and
other persons uniformly.
     15.2 No Stockholders Rights. No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.
     15.3 Withholding. The Company, the Partnership or any Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
pay an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan. The Administrator may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company, the
Partnership or a Subsidiary, as applicable, withhold shares of Stock otherwise
issuable under an Award (or allow the return of shares of Stock) having a Fair
Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of shares of Stock which may be withheld
with respect to the issuance, vesting, exercise or payment of any Award (or
which may be repurchased from the Participant of such Award within six months
after such shares of Stock were acquired by the Participant from the Company) in
order to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
     15.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company, the
Partnership or any Subsidiary to terminate any Participant’s employment or
services at any time, nor confer upon any Participant any right to continue in
the employ or service of the Company, the Partnership or any Subsidiary.
     15.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

24



--------------------------------------------------------------------------------



 



     15.6 Indemnification. To the extent allowable pursuant to applicable law,
the Administrator (and each member thereof) shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
     15.7 Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company, the Partnership or any Subsidiary except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.
     15.8 Expenses. The expenses of administering the Plan shall be borne by the
Company, the Partnership and their Subsidiaries.
     15.9 Titles and Headings. The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     15.10 Fractional Shares. No fractional shares of Stock shall be issued and
the Administrator shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
     15.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
     15.12 Government and Other Regulations. The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan. If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as

25



--------------------------------------------------------------------------------



 



amended, the Company may restrict the transfer of such shares in such manner as
it deems advisable to ensure the availability of any such exemption.
     15.13 Section 83(b) Election Prohibited. No Participant may make an
election under Section 83(b) of the Code with respect to any Award under the
Plan without the consent of the Administrator, which the Administrator may grant
or withhold in its sole discretion.
     15.14 Restrictions on Awards. This Plan shall be interpreted and construed
in a manner consistent with the Company’s status as a REIT. No Award shall be
granted or awarded, and with respect to an Award already granted under the Plan,
such Award shall not be exercisable:
          (a) to the extent such Award or exercise could cause the Participant
to be in violation of the Ownership Limit (as defined in the Company’s Articles
of Incorporation, as amended from time to time); or
          (b) if, in the discretion of the Administrator, such Award or exercise
could impair the Company’s status as a REIT.
     15.15 Governing Law. The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of California, without
regard to the conflicts of law principles thereof.
     15.16 Conflicts with Company’s Articles of Incorporation. Notwithstanding
any other provision of the Plan, no Participant shall acquire or have any right
to acquire any Stock, and shall not have any other rights under the Plan, which
are prohibited under the Company’s Articles of Incorporation, as amended from
time to time.
     15.17 Grant of Awards to Certain Employees or Consultants. The Company and
the Partnership or any Subsidiary may provide through the establishment of a
formal written policy or otherwise for the method by which shares of Stock
and/or payment therefore may be exchanged or contributed between the Company and
such other party, or may be returned to the Company upon any forfeiture or
repurchase of Stock by the Participant, for the purpose of ensuring that the
relationship between the Company and the Partnership or such Subsidiary remains
at arm’s length.
* * * * *
     I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of BioMed Realty Trust, Inc. on August 3, 2004, as amended by the
Compensation Committee of the Board of Directors of BioMed Realty Trust, Inc.
effective as of December 28, 2006.
* * * * *
     I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of BioMed Realty Trust, Inc., the General Partner of BioMed Realty,
L.P., on August 3, 2004, as amended by the Compensation Committee of the Board
of Directors of BioMed Realty Trust, Inc. effective as of December 28, 2006.

26



--------------------------------------------------------------------------------



 



* * * * *
     I hereby certify that the foregoing Plan was duly adopted by the
stockholders of BioMed Realty Trust, Inc. on August 4, 2004.
     Executed on this 28th day of December, 2006.

         
 
  /s/ GARY A. KREITZER
 
Secretary, BioMed Realty Trust, Inc.    

27